

Exhibit 10(a)52


2007 EQUITY OWNERSHIP AND LONG TERM CASH INCENTIVE PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(Effective for Grants and Elections On or After January 1, 2007)


Certificate of Amendment
Amendment No. 3


THIS INSTRUMENT, executed this 13th day of December, 2010, but made effective
solely with respect to Award grants and elections on or after December 30, 2010
(“Effective Date”), constitutes the Third Amendment of the 2007 Equity Ownership
and Long Term Cash Incentive Plan of Entergy Corporation and Subsidiaries
(Effective for Grants and Elections On or After January 1, 2007) (the “Plan”).


All capitalized terms used in this document shall have the meanings assigned to
them in the Plan unless otherwise defined in this document.


Pursuant to Section 11.1 of the Plan giving the Committee the right to amend the
Plan, the Plan is hereby amended as follows:
 
 
1.
Article I of the Plan is hereby amended by adding the following new paragraph at
the end of that Article to read as follows:



The Plan is now hereby amended effective for grants and elections on or after
December 30, 2010, pursuant to resolutions adopted by the Personnel Committee of
the Board of Directors of Entergy at its meeting held on December 2, 2010,
authorizing amendments to the Plan (including all current and future programs
under the Plan) in order to address certain market practices, external
governance concerns, emerging trends and cost controls by (i) requiring a
qualifying termination of employment in the event of a Change in Control in
order to trigger acceleration of vesting in Awards, and (ii) increasing the
change in ownership threshold now required in Subsection 2.4(a) to trigger one
of the events constituting a Change in Control event.


2.  
Subsection 2.4(a) is hereby amended in its entirety to read as follows:



(a)  
the purchase or other acquisition by any person, entity or group of persons,
acting in concert within the meaning of Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934 ("Act"), or any comparable successor provisions,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of thirty percent (30%) or more of either the shares of common stock
outstanding immediately following such acquisition or the combined voting power
of Entergy Corporation's voting securities entitled to vote generally and
outstanding immediately following such acquisition, other than any such purchase
or acquisition in connection with a Non-CIC Merger (defined in subsection (b)
below);

 
3.  
A new Section 2.36 is hereby added to Article II of the Plan to read as follows:



 
2.36
“Good Reason” shall mean the occurrence, without the Participant’s express
written consent, of any of the following events:



(a)  
the substantial reduction or alteration in the nature or status of the
Participant's duties or responsibilities from those in effect on the date
immediately preceding the first day of the Change in Control Period, other than
an insubstantial and inadvertent act that is remedied by the System Company
employer promptly after receipt of notice thereof given by the Participant and
other than any such alteration primarily attributable to the fact that Entergy
may no longer be a public company;



(b)  
a reduction of five percent (5%) or more in Participant’s base salary as in
effect immediately prior to commencement of a Change in Control Period, which
shall be calculated exclusive of any bonuses, overtime, or other special
payments, but including the amount, if any, the Participant elects to defer
under: (1) a cash or deferred arrangement qualified under Code Section 401(k);
(2) a cafeteria plan under Code Section 125; (3) the Executive Deferred
Compensation Plan of Entergy Corporation and Subsidiaries, or any successor or
replacement plan; and (4) any other nonqualified or statutory deferred
compensation plan, agreement, or arrangement in which the Participant may
hereafter participate or be a party;



(c)  
requiring Participant to be based at a location outside of the continental
United States and other than his primary work location as it existed on the date
immediately preceding the first day of the Change in Control Period, except for
required travel on business of any System Company to an extent substantially
consistent with the Participant's present business obligations;



(d)  
failure by System Company employer to continue in effect any compensation plan
in which Participant participates immediately prior to the commencement of the
Change in Control Period and that is material to Participant’s total
compensation, including but not limited to compensation plans in effect,
including stock option, restricted stock, stock appreciation right, incentive
compensation, bonus and other plans or any substitute plans adopted prior to the
Change in Control Period, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or the failure by System Company employer to continue Participant's
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount and timing of payment of
benefits provided and the level of the Participant’s participation relative to
other participants, as existed immediately prior to the Change in Control
Period;



(e)  
failure by System Company employer to continue to provide Participant with
benefits substantially similar to those enjoyed by Participant under any of the
System Company's pension, savings, life insurance, medical, health and accident,
or disability plans in which Participant was participating immediately prior to
the Change in Control Period, the taking of any other action by System Company
employer which would directly or indirectly materially reduce any of such
benefits or deprive Participant of any material fringe benefit enjoyed by
Participant immediately prior to commencement of the Change in Control Period,
or the failure by System Company employer to provide Participant with the number
of paid vacation days to which Participant is entitled on the basis of years of
service with the System in accordance with the System Company's normal vacation
policy in effect immediately prior to the Change in Control Period; or



(f)  
any purported termination of Participant’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 2.37
hereof; for purposes of this Plan, no such purported termination shall be
effective in depriving Participant of the right to terminate employment for Good
Reason.



Participant’s right to terminate his employment for Good Reason shall not be
affected by Participant’s incapacity due to physical or mental
illness.  Participant's continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason.  For purposes of this Plan a Participant’s employment shall be deemed
terminated by the Employer with Good Reason only if the Participant has incurred
a “separation from service” within the meaning of Code Section 409A.




4.  
A new Section 2.37 is hereby added to Article II of the Plan to read as follows:



 
2.37
“Notice of Termination" shall mean a notice that shall indicate the specific
termination provision in this Plan relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Participant's employment under the provision so indicated.  Further, a
Notice of Termination for Cause is required to include a copy of a resolution
duly adopted by the terminating employer’s board of directors at a meeting of
such board of directors which was called and held for the purpose of considering
such termination (after reasonable notice to Participant and an opportunity for
Participant, together with Participant's counsel, to be heard before that board)
finding that, in the good faith opinion of the board, Participant was guilty of
conduct set forth in the definition of Cause herein, and specifying the
particulars thereof in detail.





5.  
Section 3.1 of the Plan is hereby amended in its entirety to read as follows:



 
3.1
Effective Date and Duration.  The Plan became effective as of January 1, 2007,
after approval by Entergy shareholders at Entergy's 2006 annual meeting of
shareholders and receipt of any necessary govern­mental approvals.  The Plan
shall terminate on January 1, 2017.  This Third Amendment to the Plan document
shall only govern Awards and elections made on or after December 30, 2010





6.  
Section 13.1 of the Plan is hereby amended in its entirety to read as follows:



 
13.1
Accelerated Vesting. Notwithstanding any Plan provision to the contrary, but
subject to any federal securities law restrictions on sale and exercise, if
within 24 months following the effective date of a Change in Control, a
Participant’s System employment is terminated by the System Companies without
Cause or by Participant with Good Reason (such that the Participant is no longer
employed by any System Company), the following shall apply:



 
(a)
with respect to Restricted Shares or other Awards subject to restrictions and
issued under the Plan, all restrictions imposed hereunder shall lapse effective
as of the date Participant’s System  employment is terminated;



 
(b)
if during a Performance Period(s) applicable to a Performance Award granted
under the Plan, a Participant shall earn the average annual number of
performance shares or performance units, as applicable, the Participant would
have been entitled to receive under the Plan with respect to the two most recent
Performance Periods that precede and do not include the Participant’s date of
termination of System Company employment.  Such average annual number of
performance shares or performance share units shall be determined by dividing by
two the sum of the Participant’s annual target pay out levels (i.e., as if
target performance under the Award was obtained) with respect to such two most
recent Performance Periods; and



 
(c)
any outstanding Options that are not vested shall become fully vested and
exercisable as of the date Participant’s System employment is terminated, and
any such vested and exercisable Options may be exercised within the remaining
term of the Option Award.



IN WITNESS WHEREOF, the Personnel Committee has caused this Third Amendment to
the 2007 Equity Ownership and Long Term Cash Incentive Plan of Entergy
Corporation and Subsidiaries (Effective for Grants and Elections on or after
January 1, 2007), to be executed by its duly authorized representative on the
day, month, and year above set forth, but effective solely with respect to Award
grants and elections on or after December 30, 2010.


ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned duly authorized representative


/s/ Terry R. Seamons
TERRY R. SEAMONS
Senior Vice-President,
                Human Resources and Administration
